Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims recite amounts of materials as a percentage and these amounts are indefinite because the claims do not recite with what the percentages are in relation to.  It can not be definitively determined if the recited ranges of percentage values are intended to be in relation to the total formulation or the individual parts. 

Claims are confusing as to intent because they recite a surfactant to be part of the second component but then recite “wherein the at least one surfactant is included in at least one of the first
part and the second part”.  Claims are indefinite because it can not be determined if surfactant is intended to be included in the second part of the reaction mixture. 
	

Claim 7 is confusing as to intent because it can not be determined if materials of the invention are being defined or further defined or if process operations of the claims are being defined or further  defined.  The Markush group refers to “members” but appears to be setting forth selections of reaction choices.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olang(2012/0183694).
	Olang discloses methods for making foams by reacting a first part that comprise a multifunctional acrylate as claimed and epoxy resin, and a second component comprising a non-isocyanate oligomer of cyclocarbonate and multifunctional amine, and multifunctional amine (the same and/or different) in excess, as claimed, blowing agent, silicon glycol surfactant, nucleating agent and rheology modifiers in amounts as claimed {to degrees determinable-see rejection under 35USC112 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olang(2012/0183694) as applied to claims 1-3 and 5-20 above, and further in view of Monnier et al.(2016/0122473).
	Olang differs from applicants’ claim 4 in that anhydride is not particularly required.  However, Monnier et al. discloses the use of anhydrides in the carbonate-amine reaction in forming non-isocyanate based urethanes for the purpose of assisting in the esterification reaction.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the anhydride of Monnier et al. in the processes of Olang for the purpose of imparting its function in the esterification .
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grun et al. and Monnier et al.(‘024) are cited for their disclosures of relevant preparations and materials in the related arts. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/                Primary Examiner, Art Unit 1765